Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination. Claims 1, 9, and 15 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2019, 07/21/2021, and 07/22/2021..  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 15 recites the limitation "the number of measurements comprised by each segment of the first sequence."  There is insufficient antecedent 
For purposes of examination, examiner interprets “the number of measurements” as measurement values comprised by each segment.
Dependent claims 2-8, 10-14, and 16-20 do not resolve the issue and are also rejected under 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention
is directed to an abstract idea without significantly more.

Step 1
According to the first part of the analysis, in the instant case, claims 1-8 are directed to a system, claims 9-14 are directed to a system, and claims 15-20 is directed to a computer program product. Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).

Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. 
	
	Regarding Claims 1 and 15
the machine-learning system selecting for each received time series a corresponding initial segmentation method of a set of segmentation methods (This step for selecting appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.), 
where a first selected initial segmentation method partitions measurements comprised by a corresponding first time series of the received time series into a first sequence of contiguous segments (This step for selecting appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.), and 
where the first selected initial segmentation method determines a number of segments in the first sequence and the number of measurements comprised by each segment of the first sequence (This step for determining appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.); 
the machine-learning system designating one series of the received time series to be a first standard series for a first attribute of the set of attributes, where the first standard series comprises measurements of the first attribute (This step for designating appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.);  
P201803656US0142 of 46the machine-learning system aligning, to the first standard series, target series of the set of received time series, where each target series comprises measurements of the first attribute (This step for aligning appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.); and 
the machine-learning system segment-aligning one or more segments of each target series to each segment of the first standard series (This step for aligning appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.).

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

Regarding Claims 1 and 15
A computer program product, comprising a computer-readable hardware storage device having a computer-readable program code stored therein, the program code configured to be executed by a machine-learning system comprising a processor, a  (The hardware described to implement the method is understood to be generic computer equipment. See MPEP 2106.05(f).): 
the machine-learning system receiving, from a set of sensors, a set of time series from a set of sensors that each comprises a chronological sequence of measurements of an attribute, of a set of attributes, of an instance, of a set of instances of measured entities (This step appears to be directed to receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).); 

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below.

Regarding Claims 1 and 15
A computer program product, comprising a computer-readable hardware storage device having a computer-readable program code stored therein, the program code configured to be executed by a machine-learning system comprising a processor, a memory coupled to the processor, and a computer-readable hardware storage device coupled to the processor, the storage device containing program code configured to be run by the processor via the memory to implement a method for machine learning with segment-aligned multi sensor trace data, the method comprising (The hardware described to implement the method is understood to be generic computer equipment. See MPEP 2106.05(f).): 
the machine-learning system receiving, from a set of sensors, a set of time series from a set of sensors that each comprises a chronological sequence of measurements of an attribute, of a set of attributes, of an instance, of a set of instances of measured entities (This step appears to be directed to receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).); 

Step 2A, Prong 1

Regarding Claim 9
the machine-learning system selecting for each received time series a corresponding initial segmentation method of a set of segmentation methods, 
where a first selected initial segmentation method partitions measurements comprised by a corresponding first time series of the received (This step for selecting appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.), and 
where the first selected initial segmentation method determines a number of segments in the first sequence and the number of measurements comprised by each segment of the first sequence (This step for selecting appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.); 
the machine-learning system designating one series of the received time series to be a first standard series for a first attribute of the set of attributes, where the first standard series comprises measurements of the first attribute (This step for designating appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.); 
the machine-learning system aligning, to the first standard series, target series of the set of received time series, where each target series comprises measurements of the first attribute (This step for aligning appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.); 
the machine-learning system segment-aligning one or more segments of each target series to each segment of the first standard series (This step for aligning appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.); and 

Step 2A, Prong 2

Regarding Claim 9
a machine-learning system receiving, from a set of sensors, a set of time series from a set of sensors that each comprises a chronological sequence of measurements of an attribute, of a set of attributes, of an instance, of a set of instances of measured entities (This step appears to be directed to receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).); 
the machine-learning system directing a machine-learning training component to incorporate each segment-aligned series into a corpus configured to train a self-learning application (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g)).

	Set 2B

Regarding Claim 9
a machine-learning system receiving, from a set of sensors, a set of time series from a set of sensors that each comprises a chronological sequence of measurements of an attribute, of a set of attributes, of an instance, of a set of instances of measured entities (This step appears to be directed to receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).); 
the machine-learning system directing a machine-learning training component to incorporate each segment-aligned series into a corpus configured to train a self-learning (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g)).

Step 2A, Prong 1 Dependent Claims

Regarding Claim 3, 10, and 17
where the machine-learning system uses a method of Lavielle to select each initial segmentation method (This step for selecting using Lavielle appears to be a mathematical method and is understood to be a recitation of math.).

Regarding Claim 4
where the machine-learning system uses a method of dynamic time warping (DTW) to align each target series to the first standard series (This step for aligning using DTW appears to be a mathematical method and is understood to be a recitation of math.).

Regarding Claim 5
where the aligning a first target series to the first standard series further comprises: time-aligning a chronologically earliest measurement of the first target series to a chronologically earliest measurement of the first standard series (This step for aligning appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.), and time-aligning a chronologically last measurement of the first target series to a chronologically last This step for aligning appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.).

Regarding Claim 11 and 18
where the aligning a first target series to the first standard series further comprises: the machine-learning system using a method of dynamic time warping (DTW) to time- align a chronologically earliest measurement of the first target series to a chronologically earliest measurement of the first standard series (This step for aligning using DTW appears to be a mathematical method and is understood to be a recitation of math.), and 
the machine-learning system using a method of dynamic time warping (DTW) to time- align a chronologically last measurement of the first target series to a chronologically last measurement of the first standard series (This step for aligning using DTW appears to be a mathematical method and is understood to be a recitation of math.).

Regarding Claim 6, 12, and 19
where the machine-learning system determines that a first target segment of a first target series should be segment-aligned to a first standard segment of the first standard series by determining that a number of measurement points of the first target segment that have been aligned by the DTW procedure to a measurement point of the first standard segment is at least as large as a number of measurement points of any This step for determining appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.).

Regarding Claim 7, 13, and 20
where the designating the one series to be a first standard series for a first attribute further comprises: 
the processor selecting a subset of the received time series, where each time series of the subset comprises a chronological sequence of measurements of the first attribute (Other than recitation of generic computer equipment (“processor”), this step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.); 
the processor tabulating a number of segments into which each time series of the subset is divided by a corresponding initial segmentation method selected for that time series (Other than recitation of generic computer equipment (“processor”), this step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.); 
the processor identifying a mode of the first attribute, where the mode of the first attribute is a number of segments most often identified by the tabulated numbers of segments (Other than recitation of generic computer equipment (“processor”), this step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.); 
(Other than recitation of generic computer equipment (“processor”), this step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.);  
P201803656USO137 of 46the processor identifying a standard instance of the first attribute to be an instance, of the set of instances, that is associated with a corresponding group that comprises a largest number of time series (Other than recitation of generic computer equipment (“processor”), this step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.); and 
the processor choosing the first standard series to be a time series of the received time series that comprises measurements of the first attribute of the standard instance (Other than recitation of generic computer equipment (“processor”), this step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.).

Regarding Claim 8
where each measured entity is selected from the group consisting of: a physical object and a manufacturing process (This step for selecting appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.).

Step 2A, Prong 2 Dependent Claims

Regarding Claim 2 and 16
the machine-learning system directing a machine-learning training component to incorporate each segment-aligned series into a corpus configured to train a self-learning application (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g)).

Regarding Claim 14
The method of claim 9, further comprising providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer-readable program code in the computer system, wherein the computer-readable program code in combination with the computer system is configured to implement the receiving, the selecting, the designating, the aligning, the segment-aligning, and the directing (The computer system described to implement the method is understood to be generic computer equipment. See MPEP 2106.05(f).).

Step 2B Dependent Claims

Regarding Claim 2 and 16
(This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g)).

Regarding Claim 14
The method of claim 9, further comprising providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer-readable program code in the computer system, wherein the computer-readable program code in combination with the computer system is configured to implement the receiving, the selecting, the designating, the aligning, the segment-aligning, and the directing (The computer system described to implement the method is understood to be generic computer equipment. See MPEP 2106.05(f).).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1-2, 4-9, 11-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aggour et al. (US 20160110478, hereinafter "Aggour") in view of Nakamura et al. (US 20180217812, hereinafter "Nakamura").

Regarding claim 1
Aggour discloses: A machine-learning system comprising a processor, a memory coupled to the processor, and a computer-readable hardware storage device coupled to the processor, the storage device containing program code configured to be run by the processor via the memory to implement a method ([Fig 9]) for machine learning with segment-aligned multisensor trace data, the method comprising: 
the machine-Iearning system receiving, from a set of sensors, a set of time series that each comprises a chronological sequence of measurements of an attribute ([Para 0017 and Fig 1] “'The architecture 100 receives time-series data from a data source, such as the data source 102. The data source 102 represents any time-series data…. The data source typically includes time series data collected from one or more sensors 106, 108 that measure real world information such as through an industrial process 104. The industrial process 104 includes, but is not limited to, a manufacturing process, power generation equipment/processes, machines of all types, alarm systems, weather sensors, engines, turbines, and so forth.”), of a set of attributes, of an instance (instance is the industrial process 104 being monitored.), of a set of instances of measured entities ([Para 0014] “industrial data where such sensors measure real world parameters such as temperatures, pressures, and more.” Examiner interprets parameters such as temperatures, pressures, and more as a set of attributes and the industrial processes associated with the sensor readings as instances of measured entities.); 
the machine-learning system selecting for each received time series a corresponding initial segmentation method of a set of segmentation methods ([Para 0040-0041 and Fig 3] “As examination of the time-series data 302 begins, the values are generally decreasing. Thus, a decreasing feature block 304 can be identified as illustrated… The overlapping nature of feature blocks 304,306, 308,310 and 312 illustrate that there are numerous ways that a time-series data segment can be divided into feature bocks and numerous patterns that can be identified in a given time series segment.” Examiner interpret the first feature block 304 as a corresponding initial segmentation method. [Para 0016] also describes a set of segmentation methods from received time-series.), 
where a first selected initial segmentation method partitions measurements comprised by a corresponding first time series of the received time series into a first sequence of contiguous segments ([Abstract and para 0016] “The input time-series data is divided into blocks with common attributes (features) according to feature models that describe patterns in the data.” Examiner reads the divided blocks as an initial segmentation method that are contiguous segments.);
Aggour does not explicitly disclose: where the first selected initial segmentation method determines a number of segments in the first sequence and the number of measurements comprised by each segment of the first sequence; the machine-learning system designating one series of the received time series to be a first standard series 
However, Nakamura discloses in the same field of endeavor: 
where the first selected initial segmentation method determines a number of segments in the first sequence and the number of measurements comprised by each segment of the first sequence ([Para 0113 and Fig 4] Describes initial segment set generation unit 120 “Processing from S112 to S116 is repeatedly carried out until the value of a variable i which is incremented from zero reaches M - W + 1. The training segment S, is a training segment with a number indicated by the value of the variable i. M - W + 1 represents a number given to a last training segment.” Examiner reads M - W + 1 as a determined number of segments and segment Si as the number of measurements comprised by each segment of the first sequence.); 
the machine-learning system designating one series of the received time series to be a first standard series for a first attribute of the set of attributes, where the first standard series comprises measurements of the first attribute ([Para 0053] “The time - series data acquisition unit 110 acquires training time-series data S and test time-series data T input to the time - series data search device 100.”  Examiner interprets the training time series data S as the first standard series. It would be obvious for a received time series to comprise measurements of an attribute.)
P201803656USO135 of 46the machine-learning system aligning, to the first standard series, target series of the set of received time series, where each target series comprises measurements of the first attribute ([Para 0007] “A segment of the training time - series data having a distance closest to a segment of the test time - series data is extracted with respect to each of the segments of the test time-series data and then, a segment of the test time-series data having a distance farthest from the segment of the training time - series data is regarded as the singularity . A Euclidean distance and a DTW distance are widely utilized as types of the distance between segments. The DTW stands for Dynamic Time Warping.” Examiner interprets the training time series data as the first standard series and the test time series as the target series. DTW is interpreted as and alignment technique of the two series. [Para 0044-0045 and Fig 1] Describe how training time series and test time series are compared (i.e. aligned) to one another. Both time series being received from acquisition unit 110. The test series comprises measurements of the first attribute (see para 0054 and 0109).); and 
the machine-learning system segment-aligning one or more segments of each target series to each segment of the first standard series ([Para 0179, Fig 1(160), and Fig 7] “At S152, the search result distance calculation unit 160 calculates the inter-segment distance d between the test segment Ti and a sample segment Ej. The type of this inter-segment distance d is a Euclidean distance. Alternatively, the type of this inter-segment distance d may be a DTW distance or another type of distance.” Examiner reads DTW as an alignment technique. The test segment Ti (i.e. segments of each target series) and the sample segment Ej (i.e. segments of the first standard series). The sample segment Ej is derived from training time-series data S (i.e. the first standard series). The distance calculation between segments is interpreted as segment aligning).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method for quantization and featurization of time-series data taught by Aggour with the method for segmentation of time-series data taught by Nakamura. Doing so allows for calculating a distance between segments (Para 0007, Nakamura).
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
Regarding Claim 9
Aggour discloses: A method for machine learning with segment-aligned multisensor trace data, the method comprising: 
a machine-learning system receiving, from a set of sensors, a set of time series from a set of sensors that each comprises a chronological sequence of measurements of an attribute ([Para 0017 and Fig 1] “'The architecture 100 receives time-series data from a data source, such as the data source 102. The data source 102 represents any time-series data…. The data source typically includes time series data collected from one or more sensors 106, 108 that measure real world information such as through an industrial process 104. The industrial process 104 includes, but is not limited to, a manufacturing process, power generation equipment/processes, machines of all types, alarm systems, weather sensors, engines, turbines, and so forth.”), of a set of attributes, of an instance (instance is the industrial process 104 being monitored.), of a set of instances of measured entities ([Para 0014] “industrial data where such sensors measure real world parameters such as temperatures, pressures, and more.” Examiner interprets parameters such as temperatures, pressures, and more as a set of attributes and the industrial processes associated with the sensor readings as instances of measured entities.); 
the machine-learning system selecting for each received time series a corresponding initial segmentation method of a set of segmentation methods ([Para 0040-0041 and Fig 3] “As examination of the time-series data 302 begins, the values are generally decreasing. Thus, a decreasing feature block 304 can be identified as illustrated… The overlapping nature of feature blocks 304,306, 308,310 and 312 illustrate that there are numerous ways that a time-series data segment can be divided into feature bocks and numerous patterns that can be identified in a given time series segment.” Examiner interpret the first feature block 304 as a corresponding initial segmentation method. [Para 0016] also describes a set of segmentation methods from received time-series.), and 
the machine-learning system directing a machine-learning training component to incorporate each segment-aligned series into a corpus configured to train a self-learning application ([Para 0023-0024] “The feature blocks from the blocking and featurization module(s) 118 are stored in a data store such as feature/ index data store 122 in some embodiments… More specifically, the feature blocks created by blocking and featurization module(s) 118 are evaluated against Semantic models from models module 120 in order to create semantic blocks that can tag the data with appropriate semantic information.” Examiner interprets the feature blocks as segments and data store 122 as a corpus to train a self-learning application (i.e. models 120).). where a first selected initial segmentation method partitions measurements comprised by a corresponding first time series of the received time series into a first sequence of contiguous segments ([Abstract and para 0016] “The input time-series data is divided into blocks with common attributes (features) according to feature models that describe patterns in the data.” Examiner reads the divided blocks as an initial segmentation method that are contiguous segments.),
Aggour does not explicitly disclose: where the first selected initial segmentation method determines a number of segments in the first sequence and the number of measurements comprised by each segment of the first sequence; the machine-learning system designating one series of the received time series to be a first standard series for a first attribute of the set of attributes, where the first standard series comprises measurements of the first attribute; the machine-learning system aligning, to the first standard series, target series of the set of received time series, where each target series comprises measurements of the first attribute; the machine-learning system segment-aligning one or more segments of each target series to each segment of the first standard series; 
However, Nakamura discloses in the same field of endeavor: where the first selected initial segmentation method determines a number of segments in the first sequence and the number of measurements comprised by each segment ([Para 0113 and Fig 4] Describes initial segment set generation unit 120 “Processing from S112 to S116 is repeatedly carried out until the value of a variable i which is incremented from zero reaches M - W + 1. The training segment S, is a training segment with a number indicated by the value of the variable i. M - W + 1 represents a number given to a last training segment.” Examiner reads M - W + 1 as a determined number of segments and segment Si as the number of measurements comprised by each segment of the first sequence.); 
the machine-learning system designating one series of the received time series to be a first standard series for a first attribute of the set of attributes, where the first standard series comprises measurements of the first attribute ([Para 0007] “A segment of the training time - series data having a distance closest to a segment of the test time - series data is extracted with respect to each of the segments of the test time-series data and then, a segment of the test time-series data having a distance farthest from the segment of the training time - series data is regarded as the singularity . A Euclidean distance and a DTW distance are widely utilized as types of the distance between segments. The DTW stands for Dynamic Time Warping.” Examiner interprets the training time series data as the first standard series and the test time series as the target series. DTW is interpreted as and alignment technique of the two series. [Para 0044-0045 and Fig 1] Describe how training time series and test time series are compared (i.e. aligned) to one another. Both time series being received from acquisition unit 110. The test series comprises measurements of the first attribute (see para 0054 and 0109)); 
([Para 0179, Fig 1 (160) and Fig 7] “At S152, the search result distance calculation unit 160 calculates the inter-segment distance d between the test segment Ti and a sample segment Ej. The type of this inter-segment distance d is a Euclidean distance. Alternatively, the type of this inter-segment distance d may be a DTW distance or another type of distance.” Examiner reads DTW as an alignment technique. The test segment Ti (i.e. segments of each target series) and the sample segment Ej (i.e. segments of the first standard series). The sample segment Ej is derived from training time-series data S (i.e. the first standard series). The distance calculation between segments is interpreted as segment aligning.);
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method for quantization and featurization of time-series data taught by Aggour with the method for segmentation of time-series data taught by Nakamura. Doing so allows for calculating a distance between segments (Para 0007, Nakamura)

Regarding Claim 15
Aggour in view of Nakamura discloses: A computer program product, comprising a computer-readable hardware storage device having a computer-readable program ([Fig 9]) for machine learning with segment-aligned multi sensor trace data, the method comprising:  (Claim 15 is a computer program product claim that corresponds to system claim 1 and the rest of the limitations are rejected on the same ground)

Regarding Claim 2
Aggour in view of Nakamura discloses: The system of claim 1, further comprising: the machine-learning system directing a machine-learning training component to incorporate each segment-aligned series into a corpus configured to train a self-learning application ([Para 0023-0024], Aggour “The feature blocks from the blocking and featurization module(s) 118 are stored in a data store such as feature/ index data store 122 in some embodiments… More specifically, the fea ture blocks created by blocking and featurization module(s) 118 are evaluated against Semantic models from models module 120 in order to create semantic blocks that can tag the data with appropriate semantic information.” Examiner interprets the feature blocks as segments and data store 122 as a corpus to train a self-learning application (i.e. models 120).).

Regarding Claim 4
([Para 0007 and 0179], Nakamura “A Euclidean distance and a DTW distance are widely utilized as types of the distance between segments. The DTW stands for Dynamic Time Warping.”).

Regarding Claim 5
Aggour in view of Nakamura discloses: The system of claim 1, where the aligning a first target series to the first standard series further comprises: time-aligning a chronologically earliest measurement of the first target series to a chronologically earliest measurement of the first standard series, and time-aligning a chronologically last measurement of the first target series to a chronologically last measurement of the first standard series ([Para 0178-0179], Nakamura “Processing from S152 to S154 is repeatedly carried out until the value of a variable i which is incremented from zero reaches a value e. The value e represents a number given to a last sample segment included in the sample segment set E. In FIG. 7, a loop of processing from S152 to S154 is regarded as a second loop. At S152 , the search result distance calculation unit 160 calculates the inter - segment distance d between the test segment Ti and a sample segment Ej.” Examiner reads variables I and j starting from zero as an earliest measurement and the inter-segment distance as time-aligning.)

Regarding claim 6
([Para 0179], Nakamura “At S152 , the search result distance calculation unit 160 calculates the inter - segment distance d between the test segment Ti and a sample segment Ej. The type of this inter - segment distance d is a Euclidean distance. Alternatively, the type of this inter - segment distance d may be a DTW distance or another type of distance.”).

Regarding Claim 7
Aggour in view of Nakamura discloses: The system of claim 1, where the designating the one series to be a first standard series for a first attribute further comprises: the processor selecting a subset of the received time series, where each time series of the subset comprises a chronological sequence of measurements of the first attribute ([Para 0058 and Fig. 1 (102)] Nakamura “The initial segment set generation unit 120 generates the plurality of training segments each obtained by extracting W number of data values from the training time - series data S in the order of the time series… the initial segment set generation unit 120 generates an initial segment set F constituted by the initial segment for each of the training temporary segment sets.”.); the processor tabulating a number of segments into which each time series of the subset is divided by a corresponding initial segmentation method selected for that time series ([Para 0113 and Fig 4] Nakamura, Describes initial segment set generation unit 120 “Processing from S112 to S116 is repeatedly carried out until the value of a variable i which is incremented from zero reaches M - W + 1. The training segment S, is a training segment with a number indicated by the value of the variable i. M - W + 1 represents a number given to a last training segment.”); the processor identifying a mode of the first attribute, where the mode of the first attribute is a number of segments most often identified by the tabulated numbers of segments ([Para 0041] Aggour “The overlapping nature of feature blocks 304,306, 308,310 and 312 illustrate that there are numerous ways that a time-series data segment can be divided into feature bocks and numerous patterns that can be identified in a given time series segment.”); the processor associating each instance of the set of instances with a corresponding group of time series, where each series of a group corresponding to a first instance of the set of instances: i) comprises measurements of an attribute, of the set of attributes, of the first instance, and ii) is segmented by a corresponding initial segmentation method into the number of segments identified by the mode of the first attribute ([Para 0014] Aggour “industrial data where such sensors measure real world parameters such as temperatures, pressures, and more.” Examiner interprets parameters such as temperatures, pressures, and more as a set of attributes and the industrial processes associated with the sensor readings as instances of measured entities.);  P201803656USO137 of 46the processor identifying a standard instance of the ([Para 0043] Aggour  “Some patterns may emerge after a relatively short period of time (such as feature blocks 304,306,308,310,312, 314,326 and 328) while other patterns may only emerge after a relatively longer period of time. Two such feature blocks are illustrated by the oscillating feature block 316 and the increasing feature block 318.”); and the processor choosing the first standard series to be a time series of the received time series that comprises measurements of the first attribute of the standard instance ([Para 0044] Aggour “When longer-term trends are identified such as with feature blocks 316 and 318, the shorter time frame blocks may be replaced by the longer term feature blocks (e.g., feature blocks 316 and 318 replacing feature blocks 304,306, 308,310,312,314, 326, and 328) or both can coexist simultaneously.”).

Regarding Claim 8
Aggour in view of Nakamura discloses: The system of claim 1, where each measured entity is selected from the group consisting of: a physical object and a manufacturing process ([Para 0017 and Fig 1] Aggour “The industrial process 104 includes, but is not limited to, a manufacturing process, power generation equipment/processes, machines of all types, alarm systems, weather sensors, engines, turbines, and so forth.”).

Regarding Claim 11
9, where the aligning a first target series to the first standard series further comprises: the machine-learning system using a method of dynamic time warping (DTW) to time- align a chronologically earliest measurement of the first target series to a chronologically earliest measurement of the first standard series, and the machine-learning system using a method of dynamic time warping (DTW) to time- align a chronologically last measurement of the first target series to a chronologically last measurement of the first standard series ([Para 0179], Nakamura “At S152 , the search result distance calculation unit 160 calculates the inter - segment distance d between the test segment Ti and a sample segment Ej. The type of this inter - segment distance d is a Euclidean distance. Alternatively, the type of this inter - segment distance d may be a DTW distance or another type of distance.”.

Regarding Claim 14
Aggour in view of Nakamura discloses: The method of claim 9, further comprising providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer-readable program code in the computer system, wherein the computer-readable program code in combination with the computer system is configured to implement the receiving, the selecting, the designating, the aligning, the segment-aligning, and the directing ([Para 0093 and Fig 9], Aggour “The one or more processors may also operate to Support performance of the relevant operations in a "cloud computing environment or as a “software as a service' (SaaS). For example, at least some of the operations may be performed by a group of computers (as examples of machines including processors), these operations being accessible via a network (e.g., the Internet) and via one or more appropriate interfaces (e.g., application program interfaces (APIs).)”).

Regarding Claim 12
(CLAIM 12 IS A METHOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 6 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 13
(CLAIM 13 IS A METHOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 7 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 16
(CLAIM 16 IS A METHOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 2 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 18
(CLAIM 18 IS A COMPUTER PROGRAM PRODUCT CLAIM THAT CORRESPONDS TO METHOD CLAIM 11 AND IS REJECTED ON THE SAME
GROUND)

Regarding Claim 19
(CLAIM 19 IS A COMPUTER PROGRAM PRODUCT CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 6 AND IS REJECTED ON THE SAME
GROUND)

Regarding Claim 20
(CLAIM 20 IS A COMPUTER PROGRAM PRODUCT CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 7 AND IS REJECTED ON THE SAME
GROUND)

Claim 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aggour et al. (US 20160110478, hereinafter "Aggour") in view of Nakamura et al. (US 20180217812, hereinafter "Nakamura") and Lavielle ("Detection of multiple changes in a sequence of dependent variables", hereinafter "Lavielle").

Regarding Claim 3
Aggour in view of Nakamura discloses: The system of claim 1, 
Aggour in view of Nakamura does not explicitly discloses: where the machine-learning system uses a method of Lavielle to select each initial segmentation method.
However, Lavielle discloses in the same field of endeavor discloses: where the machine-learning system uses a method of Lavielle to select each initial segmentation method ([Page 82] Describes the method of Lavielle and segmentation).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method for quantization and featurization of (Abstract, Lavielle)

Regarding Claim 10
(CLAIM 10 IS A METHOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 3 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 17
(CLAIM 17 IS A COMPUTER PROGRAM PRODUCT CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 3 AND IS REJECTED ON THE SAME
GROUND)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Precup et al. (US 20110282828, hereinafter "Precup") also describes collecting sensor time series data and selecting segments for model classification (Abstract, Precup )..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714. The examiner can normally be reached Mon-Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH KAWSAR can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEWODROS E MENGISTU/Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127